Citation Nr: 1640254	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  16-35 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected other specified anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from September 1956 to November 1956.  He also had more than 20 years service in the Army National Guard of New Jersey and the Army Reserve which began in 1975.  During that period, he had confirmed periods of Active Duty for Training (ACDUTRA) from June 16, 1986, to June 21, 1986, From June 28, 1986, to June 30, 1986, from July 1, 1986, to July 5, 1986, and from June 13, 1987, to June 27, 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

As a matter of background, the Veteran appealed the issue of entitlement to service connection for a psychiatric disability to the Board, which in November 2014, issued a remand so that the Veteran could be afforded a VA examination in connection with his claim.  In the May 2015 rating decision, VA granted service connection for the claim on appeal, thus rendering the initial appeal moot as the full benefit sought had been granted.  The Veteran then formalized a new appeal of the disability rating assigned for that disability, which is the subject of the present appeal.  

The Veteran submitted a VA Form 9 (Appeal to the Board of Veterans' Appeals), formalizing his claim on July 27, 2016.  On that form he clearly indicated that he did not wish to have a hearing before a member of the Board.  Regardless, the same day he also submitted a handwritten letter indicating a desire for a hearing at the RO.  On August 8, 2016, the Veteran was contacted at which time he stated that he did not wish to slow down adjudication of his claim by requesting a hearing before a Veterans Law Judge, but rather wished to discuss with the RO its handling of the claim prior to it being certified.  As such, the Board finds that the Veteran did not request a hearing before a Veterans Law Judge and therefore the matter is appropriately before the Board at this time.

In its November 2014 remand, the Board found that the issue of whether new and material evidence had been submitted to reopen a claim of service connection for a heart condition had been raised by the record but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  To date, the AOJ has yet to take action with regard to that claim.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to January 21, 2016, the Veteran's service-connected anxiety disorder has resulted in social impairment and reduced reliability.  

2. From January 21, 2016, the Veteran's service-connected anxiety disorder has been manifested by symptomatology resulting in occupational and social impairment, with deficiencies in most areas. 


CONCLUSIONS OF LAW

1. Prior to January 21, 2016, the criteria for a rating in excess of 50 percent for service-connected anxiety disorder percent rating for service-connected anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9413 (2015).

2. From January 21, 2016, the criteria for a 70 percent rating for service-connected anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, DC 9413.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the Veteran submitted his initial claim for service connection of a psychiatric disability on March 30, 2011, as a fully developed claim (FDC) pursuant to VA's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA. Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the Veteran.  See VA Form 21-526EZ.  The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  

Additionally, when a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional VCAA notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the VCAA duty to notify.   

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's private treatment records, service treatment records, VA examination reports, private medical opinions, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's anxiety disorder, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

The Veteran's anxiety disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9413 (2015), which provides the rating criteria for mental health disorders.   The Veteran's anxiety disorder is presently rated as 50 percent disabling from March 30, 2011.  It is the Veteran's contention that his anxiety disorder has caused more significant symptoms than the present rating compensates.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9413.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2015).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  

The evidence of record reflects that on May 28, 2013, a private psychiatric specialist J.P., APRN, submitted a statement which opined in favor of a link between psychiatric stress experienced during the Veteran's periods of ACDUTRA, and a coronary artery disability.  In that letter she stated that the Veteran currently experienced symptoms of anxiety and depression, including irritability, with episodes of anger and insomnia.  He ruminated persistently about feeling demoralized over the events of 1985 to 1987 and felt helpless over the psychological experiences which caused his coronary artery disease.  His symptoms cased clinically significant distress daily.  She stated that the Veteran has depression and anxiety disorders in the present day, but did not provide a specific diagnosis or give further description of the symptoms experienced.  (See VBMS, Third Party Correspondence, 5/31/2013).  Additional medical opinions submitted during that period also opine in favor of a link between stress experienced during active service and a present hear disability, but did not provide any description of the Veteran's anxiety disorder.  

An October 23, 2013, letter from a private psychiatrist, L.M.E., MD, reported that the Veteran presently suffered from sleeping issues and irritability.  He ruminated about events that occurred during active service.   (See VBMS, Medical Treatment Record - Non-Government Facility, 3/17/2014).  

A letter from a private psychiatric specialist, J.M.B., APRN, dated January 26, 2014, reported that the Veteran currently met the criteria for generalized anxiety disorder.  Symptoms included anxiety and depression, including irritability, with episodes of anger and insomnia.  He ruminated persistently and obsessively about feeling demoralized over the events of 1985-1987.  He reported feelings of helplessness over the psychological experienced which caused his coronary artery disease.  His symptoms caused daily distress, making normal life difficult and relaxation impossible.  He was prescribed antidepressants, which helped ameliorate his symptoms.  (See VBMS, Medical Treatment Record - Non-Government Facility, 2/28/2014).  

On June 25, 2014, the Veteran was afforded a VA examination in connection with his service connection claim.  At that time, the Veteran reported anxiety attacks every couple weeks, poor sleep, anxiety, rumination, difficulty concentration, depression and irritability.  Mood was anxious, affect congruent with mood, at times tearful.  Eye contact was good.  Speech was somewhat pressured and often circumstantia, tough thought process was goal-directed overall.  No unusual thought content or perceptions were noted, but the Veteran did ruminate about his concerns.  He denied suicidal ideation, intent or plan.  He was oriented to time, place and person.  Memory was grossly intact, though he did report occasionally forgetting to finish tasks around the house.  He reported difficulty concentrating when focused on concerns about his claim.  Ability to abstract was intact.  Judgment was fair.  Impulse control was reported as fair.  Symptoms experience included depressed mood; anxiety; suspiciousness; panic attacks occurring weekly or less; mild short-term memory loss; circumstantial, circumlocutory or stereotyped speech; disturbances of motivation or mood; and difficulty in adapting to stressful circumstances.  He was cooperative, but anxiety was evident throughout the examination.  He was found competent to manage his own financial affairs.  (See VBMS, C&P Examination, 6/25/2014).  In May 2015, an addendum etiology opinion was obtained which addressed whether the diagnosed psychiatric disability was related to active service.  No further description of the severity of the disability was given.  (See VBMS, C&P Examination, 5/1/2014).  

A letter dated January 28, 2016, by J.M.B., APRN, reported continued depression, severe anxiety, with bouts of irritability, anger and insomnia.  She reported that the symptoms had intensified since the previous letter and the Veteran recently required medication changes.  He obsessed over the issue of disability determination.  His symptoms included increased difficulty with judgment, impulsivity and anger.  He was experiencing issues with his marriage and a poor relationship with his daughter and grandchildren.  Relationships with friends had grown acrimonious.  (See VBMS, Medical Treatment Record - Non-Government Facility, 1/28/2016).  

A letter from L.M.E., MD, dated February 11, 2016, reported obsessive behavior in regard to his appeal on a regular basis.  The Veteran also showed a definite increase in his irritability that has caused impairment in his marital relationship, with arguing, a decrease in judgment and a decrease in control of his impulsiveness.  Depression had increased to the point of requiring a change of medication.   (See VBMS, Medical Treatment Record - Non-Government Facility, 2/11/2016).  

On June 8, 2016, the Veteran was afforded a new VA examination in connection with his claim.  The examiner acknowledged the Veteran's private records which reflected an increase in anxiety, depressed mood, irritability and insomnia.  At that time he reported adequate sleep.  He presented with an unhealthy preoccupation with military service and fighting for increased service connection.  He reported averaging six hours per day working on his case, to include researching and writing letters.  This resulted in increased anxiety and anger.  Symptoms included depressed mood; anxiety; panic attacks; difficulty establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work like setting.  He presented as alert and oriented.  His mood was mixed anxious and depressed.  Affect was irritable.  He denied suicidal or homicidal ideation.  He reported being married for over 50 years, but had a strained relationship with his wife due to his anxiety and irritability.  He reported lashing out at his wife when angry.  He also reported a broken relationship with his daughter and grandchildren.  He did report being a member of a Veteran's organization.  He reported retiring in 2000, with disability from the Department of Corrections due to his coronary artery disease.   (See VBMS, C&P Examination, 6/8/2016).  Following that examination, the Veteran submitted several statements arguing that his involvement with the local Veteran's organization was not correctly described by the examiner.  

In light of the above, the Board finds that the Veteran meets the criteria for a 
70 percent evaluation, effective January 21, 2016.  That is the date of the letter from J.M.B., APRN, which first reported an increase in symptomatology which the Board finds is more appropriately compensated by the increased rating.  Indeed, this clinician identified that the Veteran's symptomatology and its effects had intensified.  Particularly when making a determination with regard to a 70 percent rating, the Board must first consider the Veteran's symptomatology.  However, the regulations also require an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  These areas include work, school, family relationships, judgment, thinking, and mood.  38 C.F.R. § 4.130, DC 9411.  

From January 21, 2016, the Veteran has been shown to have symptoms such as depressed mood, anxiety, irritability resulting in him lashing out, obsessive rumination regarding his appeal, resulting in him spending hours daily working on his appeal and writing letters, severely diminished impulse control, difficulty in his marriage and a breakdown in the relationship with other family member such as his daughter and grandchildren.  He has been found to have difficulty establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  At the very least, the Board finds that this shows issues in most areas, particularly mood, thinking, judgment, family relationships, and work.  As such, a 70 percent disability rating should be assigned effective January 21, 2016.  38 C.F.R. § 4.130, DC 9413.

However, prior to that date, the Board finds that the evidence does not support a rating higher than 50 percent based on the Diagnostic Code.  Prior to that time, the evidence documents that the Veteran's psychiatric disability resulted in anxiety, depression, irritability, and episodes of anger and insomnia.  He reportedly had difficulty relaxing, but was deemed competent to manage his own finances.  No family issues were reported.  No social issues were reported.  Without reported social and family issue, the Board finds the effects of the Veteran's symptoms are more nearly approximately by social impairment with reduced reliability and productivity.  Some concentration and mild memory loss was documented.  This supports a finding of social impairment with reduced reliability due to symptoms such as circumstantial speech, occasional panic attacks, mild short-term memory issues, impaired judgment, disturbances of motivation or mood, and difficulty in establishing and maintaining effective work and social contacts.  It does not show impairment in most areas discussed above.  As such, a 50 percent rating is continued prior to January 21, 2016.  Id.  

The Board has also considered whether the Veteran's anxiety disorder has resulted in total social and occupational impairment for any period of time such that a 
100 percent schedular evaluation is warranted, but finds that it has not.  Particularly, there is no indication of gross impairment of thought processes or communication, and no evidence of hallucinations.  He experiences generally good hygiene.  While he retired from employment in 2000, it was due to his coronary artery disease, not his psychiatric disability.  Finally, since the date of service connection, there is no indication that the Veteran suffered memory loss for names of close relatives, his own occupation, or his own name.  No other symptoms shown demonstrate total social and occupational impairment.  Accordingly, there is presently no evidence in the record upon which upon which to assign a 100 percent rating at any point in time on appeal.  See 38 C.F.R. § 4.130, DC 9413 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders).    

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 
22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the rating criteria contemplate the Veteran's psychiatric disability the Veteran's service-connected psychiatric disability is productive of symptoms specifically identified in the Rating Schedule, such as anxiety, sleeplessness, his disturbances in mood, and social difficulty (as staged).  Thus, thus the manifestations of his anxiety disorder are contemplated by the schedular rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disability and referral for consideration of extraschedular rating is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).  The Veteran is not presently service connected for any other disabilities, and therefore referral for collective effect is not applicable.  

In sum, the Board finds that prior to January 21, 2016, the Veteran's anxiety disorder resulted in reduced reliability due to symptoms such as circumstantial speech, occasional panic attacks, mild short-term memory issues, impaired judgment, disturbances of motivation or mood, and difficulty in establishing and maintaining effective work and social contacts.  As such, a 50 percent rating is appropriate.   However, from January 21, 2016, the evidence reflects that his anxiety disorder has resulted in symptomatology resulting in occupational and social impairment, with deficiencies in most areas, such as family relationships, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Accordingly, a 
70 percent rating under 38 C.F.R. § 4.130, DC 9413, is assigned from that date forward.  

In reaching this conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule has been applied where appropriate.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1995); 38 C.F.R. § 4.3 (2015)



ORDER

Prior to January 21, 2016, entitlement to a rating in excess of 50 percent for other specified anxiety disorder is denied. 

From January 21, 2016, a rating of 70 percent for other specified anxiety disorder is granted. 



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


